Exhibit 10.6 ASSIGNMENT AND ASSUMPTION AGREEMENT This Assignment and Assumption Agreement (this “Agreement”), dated as of the 21st day of March, 2008, by and among Zoots Corporation, a Delaware corporation (“Zoots”), Zoots Holding Corporation, a Delaware corporation (“Holding”), Delivery LLC, a Delaware limited liability company (“Delivery” and together with Zoots and Holding, the “Companies,” each of which may be referred to from time to time herein individually as a “Company”), USDC Portsmouth, Inc., a California corporation (“Purchaser”) and U.S.
